Citation Nr: 0908183	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-29 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1936 to 
January 1939, from January 1941 to December 1945, and from 
January 1946 to June 1960.  He died in February 2006.  The 
appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that, in part, denied the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death as well as her claim of entitlement to 
Dependency and Indemnity Compensation (DIC) benefits under 
38 U.S.C.A. § 1318.

In her August 2008 VA Form 9, the appellant submitted a 
written request for a Travel Board hearing.  The appellant 
was subsequently scheduled for a Travel Board on September 
12, 2008, at the Regional Office (RO) in St. Petersburg, 
Florida; however, the appellant failed to report for that 
hearing.  In addition, the appellant has not presented any 
good cause for her failure to appear, nor has she asked that 
the hearing be rescheduled.  Therefore, the request for a 
Board hearing is deemed withdrawn and the Board will continue 
with the appeal.  See 38 C.F.R. § 20.704(d).

The Board notes that a March 2008 rating decision denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death under the provisions of 
38 U.S.C.A. § 1151.  The appellant was notified of that 
denial in that same month; but the case was transferred to 
the Board prior to the expiration of the one-year appeal 
period and no Notice of Disagreement with that rating 
decision is of record.  Therefore, the issues on appeal are 
as listed on the title page.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and that issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was in actual receipt of total compensation 
benefits effective from September 1996 until his death in 
February 2006, a period of less than 10 years.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318.

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the Veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The Veteran was granted a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
by the RO in December 1998, effective September 24, 1996.  In 
light of the foregoing, the appellant is not entitled to DIC 
under 38 U.S.C.A. § 1318 because the Veteran was not service-
connected for a disability rated as 100 percent disabling for 
at least 10 years prior to his death in February 2006.  As 
such, at the time of his death he was, by definition, not in 
receipt of, or entitled to receive, compensation for a 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding his death.

Moreover, it is undisputed that the Veteran was not a former 
prisoner of war and because the Veteran was discharged from 
active duty in June 1960, the 5-year rule of 38 U.S.C.A. 
§ 1318 has not been satisfied.  In addition, there is no 
allegation of clear and unmistakable error (CUE) in relation 
to any rating decision promulgated during the Veteran's 
lifetime as to his service-connected disabilities.

Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 have not 
been met.  See Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005) (DIC claims filed on or after January 21, 2000, are 
not subject to hypothetical entitlement analysis).  Although 
the Board regrets that the outcome to the appellant is not 
favorable, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's more than 20 years of service, 
including service during two periods of war.  Although the 
Board is denying this claim due to the application of the 
law, the Board is sympathetic to her claim.  The Board, 
however, is without authority to grant this claim on an 
equitable basis and instead is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. § 7104 (West 
2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied. 

REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 C.F.R. § 5103(a) notice obligation in the context of 
a claim for Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the 38 U.S.C.A. § 5103(a) notice 
in such a claim must include 1) a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death; 2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and 3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353.

The appellant received a letter pursuant to the Veterans 
Claims Assistance Act (VCAA) in May 2006.  However, review of 
record does not show that the letter contained all 
notification required under 38 U.S.C.A. § 5103, as 
interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  This procedural defect should be cured 
on remand.

Turning to the substantive aspects of the appellant's claim, 
the Veteran's death certificate shows that he died in 
February 2006.  At the time of his death, the Veteran was 
service-connected for left ankle arthritis that had been 
evaluated as 40 percent disabling; the residuals of a neck 
injury (30 percent disabling); right ankle arthritis (20 
percent disabling); left hip arthritis (10 percent 
disabling); and chronic tension headaches (zero percent 
disabling).  The Veteran had been granted a total rating 
based on individual unemployability from September 24, 1996.

The immediate cause of the Veteran's death is listed on his 
death certificate was pulmonary fibrosis.  That condition was 
not said to be due to, or as a consequence of any other 
condition.  Nothing was listed as a significant condition 
that contributed to the Veteran's death but did not result in 
the underlying cause.  

An autopsy was performed.  The autopsy report indicates that 
the immediate cause of the Veteran's death was acute and 
organizing bronchopneumonia.  Additional significant findings 
included evidence of aspiration pneumonia; remote myocardial 
infarction and severe atherosclerotic coronary artery 
disease; and amyloid deposits in multiple sections of the 
heart and lungs consistent with senile systemic amyloidosis.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.

The appellant contends, in essence, that the service-
connected disabilities had an extremely deleterious effect on 
the Veteran's cardiopulmonary system such that they 
contributed substantially or materially and/or that they 
combined to cause death and/or that they aided or lent 
assistance to the production of death for the condition that 
ultimately caused his death.  She argues that the Veteran's 
disabilities caused, worsened or aggravated the lung-related 
problems that led to his death.  She has intimated that the 
appellant would have been stronger and healthier but for his 
service-connected disabilities.  

The RO never obtained a medical opinion on these questions.  
There is no medical opinion of record that addresses the 
factors delineated in 38 C.F.R. § 3.312.  The duty to assist 
also requires medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Readjudication on remand should reflect consideration of all 
applicable theories for service connection, as well as all 
the applicable factors for a comprehensive analysis of the 
etiology of the Veteran's cause of death.  These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  The Court 
has stated that the Board's task is to make findings based on 
evidence of record - not to supply missing facts.  Beaty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO should send the appellant 
and her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as interpreted by 
the Court in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  The letter 
should explain, what, if any, information 
and evidence (medical and lay) not 
previously provided to VA is necessary to 
substantiate the appellant's claim.  The 
notice should include (a) a statement of 
the conditions for which the Veteran was 
service-connected at the time of his 
death; (b) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.

2.  All VA medical treatment records for 
the Veteran dated between February 2005 
and February 2006 not already of record 
should be identified and obtained.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all non-VA medical care 
providers who treated the Veteran for any 
service-connected disorder.  In 
particular, the AMC/RO should obtain the 
records from all treatment provided at to 
the Veteran as a retired military service 
member, if any.  After securing the 
necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results, and should be 
allowed to submit the sought-after 
records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for the appellant's 
records to be reviewed by a VA 
pathologist.  The reviewer should be 
provided with the claims file, including 
any records obtained pursuant to the 
above development, and a copy of this 
remand.  The reviewer should render an 
opinion as to the etiology and onset date 
of the fatal pneumonia.  

The reviewer should provide an opinion as 
to the following questions:

a.  To what extent, if any, did the 
service-connected disabilities 
contribute to the development of, or 
to the severity of, the fatal 
pneumonia?  Include a discussion as 
to the likelihood that the service-
connected disabilities caused or 
aggravated the Veteran's cardiac or 
pulmonary pathology.  

b.  What role, if any, did the 
Veteran's medical disabilities in 
the aggregate play in (i) causing, 
(ii) contributing substantially or 
materially to, or (iii) hastening 
the Veteran's death? and

c.  Whether any service-related 
pathology caused general impairment 
of health such that the Veteran was 
materially less capable of resisting 
the effects of whatever disease or 
event was the primary cause of death 
(pneumonia)?

The reviewer should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the reviewer. 

5.  Upon receipt of the VA physician's 
report, the AMC/RO should conduct a 
review to verify that all requested 
findings and opinions have been offered.  
If information is deemed lacking, the RO 
should refer the report to the VA 
reviewer for corrections or additions.

6.  Thereafter, the AMC/RO should 
readjudicate the appellant's 38 C.F.R. 
§ 3.312 claim.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, case law, statutes and 
regulations.

7.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


